Mr. Presiding Justice Creighton delivered the opinion of the court. This was a claim filed by appellant in the County Court of Effingham County, against his mother’s estate, to recover for care and attention ¡-bestowed upon his mother during her lifetime, and for other services rendered to and for her. The case was tried in the County Court and appealed to the Circuit Court where it was twice 'tried, the last trial resulting in a verdict and judgment in favor of appellee, the estate. Upon the trial of this case, the court, over the objections of appellant’s counsel, admitted in evidence, on behalf of appellee, the testimony' of a number of witnesses as to statements made by deceased in the absence of appellant, to the' effect that she had not agreed to pay appellant anything for his services, that she had done as, much for him as he had for her, that she wanted to sell her place and distribute the money equally among her children, and more of the same character. The trial court also admitted in evidence a letter written by deceased to one of her daughters, containing statements corroborative of appellee’s contention that there was no express agreement to pay appellant for his services. This is error. A party’s self-serving declarations or statements, made in the absence of the adverse party, can not be put in evidence in his own favor while he is living, nor in favor of his estate after he is dead. For this error the judgment of the Circuit Court of Effing-ham County is reversed and the cause remanded.